PER CURIAM.
In this Anders1 appeal, we affirm the convictions and sentences. Our review of the record, however, indicates a possible sentencing error arising from the mandatory minimum three-year term imposed in L.T. No. 12-654 in connection with count I, Sale/Delivery of cocaine within 1,000 feet of a church. Compare § 893.13(l)(e), Fla. Stat. (2011) (not requiring a mandatory term when the sale is within 1000 feet of a physical place of worship), with § 893.13(l)(c), Fla. Stat. (2011) (requiring a mandatory term when the sale is within 1000 feet of a park, community center or recreational facility). Three of Jiles’ four cases disposed of by his plea involved sales within 1000 feet of a park, community center or recreational facility and thus properly included the mandatory term. See State v. Mackey, 964 So.2d 772 (Fla. 2d DCA 2007). The fourth case involved the sale or delivery within 1,000 feet of a church. Because no sentencing issues were preserved for appeal, we affirm, but without prejudice to the defendant filing an appropriate post-conviction motion raising any unpreserved sentencing issue.

Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).